Exhibit 10.6

PROMISSORY NOTE


 Boulder, Colorado
$116,401.38 Date:  October 1, 2011


FOR VALUE RECEIVED, the undersigned, AEROGROW INTERNATIONAL, INC., (“Maker")
promises to pay to the order of PAWNEE PROPERTIES, LLC ("Holder") at 864 W.
South Boulder Road, Suite 200, Louisville, CO 80027, or such place designated by
Holder, the sum of One Hundred Sixteen Thousand Four Hundred One and 38/100
Dollars ($116,401.38), at an interest rate of six percent (6%) per annum for the
first twelve months and eight percent (8%) per annum thereafter, with interest
compounded monthly.


Payments of principal and interest shall be paid as follows:


1.  
$7,500.00 commencing on November 1, 2011 and continuing on the 1st day of each
month thereafter to, and including, April 1, 2012.

2.  
$7,500.00 commencing on November 1, 2012 and continuing on the 1st day of each
month thereafter to, and including, April 1, 2013.

3.  
$7,500.00 commencing on November 1, 2013 and continuing on the 1st day of each
month thereafter to, and including, February 1, 2014.

4.  
$6,064.41 on March 1, 2014, at which time all unpaid principal and interest
shall be paid in full.



If Maker makes all payments in a timely manner as agreed above, the final
payment shall be reduced by $4,500.00.


Maker’s payment shall not be considered late if it is received within five (5)
calendar days after its due date.


Maker shall have the privilege of prepayment in any amount at any time without
penalty, and interest shall cease on all sums prepaid.  Prepayments shall first
be applied to interest, then to principal.


If this Note is not paid when due or declared due hereunder, the entire
principal and accrued interest thereon shall draw interest at the rate of
fifteen percent (15%) per annum, and the Holder shall have the right but not the
obligation to declare the Note  to be due immediately, or that the accrued
interest shall be added to the principal balance, subject to a 15 day grace
period for Maker to remedy any late payment during which time interest shall
accrue at fifteen percent (15%) per annum.  The Maker hereof waives presentment
for payment, protest, notice of nonpayment and of protest, and agrees to any
extension of time of payment and partial payments before, at or after maturity,
and if this Note or interest thereon is not paid when due, or suit is brought,
agrees to pay all reasonable costs of collection, including a reasonable sum for
attorneys' fees.


This Note shall be binding upon the successors and assigns of Maker and shall be
interpreted in accordance with the laws of the State of Colorado.  In the event
Holder takes any action or files any proceeding connected with this Note, the
undersigned promises to pay to Holder reasonable attorneys’ fees and all
reasonable costs relating to such action and proceeding.  Any failure of Holder
hereof to exercise any right shall not be construed as a waiver of the right to
exercise the same or any other right at any time and from time to time
thereafter.


MAKER


AEROGROW INTERNATIONAL, INC.


/s/ H. MacGregor Clarke___
By:  H. MacGregor Clarke
Title: Chief Financial Officer


Due Date:                      March 1, 2014